NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

X.J., a minor, by and through his           )
natural parents, ROSS JOHNSON               )
and LISA JOHNSON; ROSS                      )
JOHNSON, individually; and LISA             )
JOHNSON, individually,                      )
                                            )
              Appellants,                   )
                                            )
v.                                          )    Case No. 2D18-4209
                                            )
SABLE RIDGE HOMEOWNERS'                     )
ASSOCIATION, INC., and                      )
SCANNAVINO, INC., d/b/a                     )
MANAGEMENT AND ASSOCIATES,                  )
                                            )
              Appellees.                    )
                                            )

Opinion filed October 30, 2019.

Appeal from the Circuit Court for
Pasco County; Gregory G. Groger,
Judge.

Amy S. Farrior and Raymond T.
Elligett, Jr., of Buell & Elligett, P.A.,
Tampa; Thomas S. Harmon and Steve
D. Parker of Harmon Parker, P.A.,
Tampa, for Appellants.

Matthew T. Nelson of Warner
Norcross + Judd LLP, Grand Rapids,
Michigan; Frank A. Miller, Jeffrey A.
Caglianone, and Jonathan N. Zaifert,
of Caglianone & Miller, P.A.,
Brooksville, for Appellee Sable Ridge
Homeowners’ Association, Inc.
Carri S. Leininger of Williams,
Leininger & Cosby, P.A.; for Appellee
Scannavino, Inc. d/b/a Management
and Associates.



PER CURIAM.

             Affirmed.


KHOUZAM, C.J., and NORTHCUTT and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                        -2-